DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 10/01/2021.
	Claims 1, 2, and 4-10 are pending.
	Claim 3 is cancelled.
	Claim 1 is currently amended.
	Claims 1, 2, and 4-10 are currently under consideration.

Rejections not reiterated herein are withdrawn.  
	It is noted that Applicant’s arguments are directed to rejections that have been withdrawn, and therefore, Applicant’s arguments are moot.

New grounds of Rejection – Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2012/0230750)(IDS Reference)
Golden teaches a cosmetic application, the applicator comprising a thin body having an edge and a slit located in the thin body inward from the edge of the body, the slit including two ends which do not extend to the perimeter of the body, and the slits being in a curve that allows lifting while still remaining attached (see entire document, for instance, Abstract and Figures 3-5).  The applicator having a perforated top layer (see entire document, for instance [0023]) wherein the top layer is made of biodegradable material (see entire document, for instance, [0024]).  The applicator can have a portion that is foam (see entire document, for instance, [0026]).  The applicator can have multiple, concentric, symmetric curved perforations (see entire document, for instance, Fig 2).  
It is noted that dissolvable and reusable are intended uses of the composition.  Further, unless the composition is destroyed, it can be reused, and under appropriate conditions, most materials will dissolve.  

Claims 1, 2, and 4-10 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 2012/0230750) as applied to claims 1, 2, 4, and 7-10 above, and further in view of Silber (WO 2018/234286)(both IDS References).
The teachings of Golden are set forth above.
Golden, while teaching an applicator with the particular structure and orientation instantly claimed, does not directly indicate the thickness or whether the material has piling and if so, its measurements.
Silber teaches a non-woven cosmetic applicator comprising a thin body have an edge which defines the perimeter and a slit in the thin body inward from the edge configured to increase the edge length of the body (see entire document, for instance, Abstract, Figure 1, page 3, lines 12-14, and page 5, lines 17-18). The applicator has a front and back side, which would each have a texture.  The thickness of the applicator is taught as being from 1-10mm (see entire document, for instance, page 6, and 21-23).  The ribs are taught as having a height of 0.05-5mm (see entire document, for instance, page 9, lines 9-12).  Silber further teaches that the applicator can be separated along a weakening line in a rounded shape (see entire document, for instance, figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a thickness of 1-10mm for the applicator one would have been motivated to do so since Golden teaches an applicator, but does not specify the thickness of the applicator, wherein Silber teaches a similar applicator, and teaches that a thickness of 1-10mm is a useful thickness.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a material that has a rib or pile with a height of about 0.05-5mm.  One would have been motivated to do so since Golden is teaching .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.